FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

PETER J. VOGGENTHALER; WILLIAM          No. 10-17520
MONTERO; BARBARA MONTERO;
CLIFFORD ROGERS; SHARON                    D.C. No.
ROGERS; HERMANN ROSNER;                 2:08-cv-01618-
MARCUS ROTHKRANZ; DANIEL                  RCJ-GWF
SOLDINI; CHARLES WALKER; VERNA
WALKER; JACK YENCHECK; OFELIA
YENCHECK; RICHARD MALM; ROGER
ELLSWORTH; JO ANN ELLSWORTH;
MARGARET RUDELICH-HOPPE;
PATRICIA MAHONEY; RICHARD
FALEN; PETER LEARNED; KRISTIAN
MEIER; ELIZA ACOSTA; MIRHA
ELIAS; AIKO BERGE; VICTOR
BECERRA; ARTHUR BODENDORFER;
BRENDA C. CHAFFIN; MICHAEL J.
SOLMI; JASON COWLES; JANE
GAUTHIER; HONORE GAUTHIER;
NIKOLAS KONSTANTINOU; DRAGAN
KURAJICA; KENNETH LOWTHER;
JAMES LUEHMANN; JACQUELINE
LUEHMANN; RUTH MANNHEIMER;
STATE OF NEVADA, on behalf of
Department of Conservation &
Natural Resources, Division of
Environmental Protection,
                Plaintiffs-Appellees,

                 v.
2       VOGGENTHALER V. MARYLAND SQUARE

Maryland Square LLC,
              Defendant-Appellant,

                and

MARYLAND SQUARE SHOPPING
CENTER LLC; HERMAN KISHNER
TRUST, DBA Maryland Square
Shopping Center; IRWIN KISHNER;
JERRY ENGEL; BANK OF AMERICA,
NA, Trustee on behalf of Herman
Kishner Trust; CLARK COUNTY
SCHOOL DISTRICT; MELVIN
SHAPIRO; SHAPIRO BROTHERS
INVESTMENT COMPANY,
                         Defendants.



PETER J. VOGGENTHALER; WILLIAM         No. 11-15174
MONTERO; BARBARA MONTERO;
CLIFFORD ROGERS; SHARON                   D.C. Nos.
ROGERS; HERMANN ROSNER;                2:08-cv-01618-
MARCUS ROTHKRANZ; DANIEL                 RCJ-GWF
SOLDINI; CHARLES WALKER; VERNA         3:09-cv-00231-
WALKER; JACK YENCHECK; OFELIA            RCJ-GWF
YENCHECK; RICHARD MALM; ROGER
ELLSWORTH; JO ANN ELLSWORTH;
MARGARET RUDELICH-HOPPE;
PATRICIA MAHONEY; RICHARD
FALEN; PETER LEARNED; KRISTIAN
MEIER; ELIZA ACOSTA; MIRHA
ELIAS; AIKO BERGE; VICTOR
BECERRA; ARTHUR BODENDORFER;
        VOGGENTHALER V. MARYLAND SQUARE   3

BRENDA C. CHAFFIN; MICHAEL J.
SOLMI; JASON COWLES; JANE
GAUTHIER; HONORE GAUTHIER;
NIKOLAS KONSTANTINOU; DRAGAN
KURAJICA; KENNETH LOWTHER;
JAMES LUEHMANN; JACQUELINE
LUEHMANN; RUTH MANNHEIMER,
               Plaintiffs-Appellees,

MARYLAND SQUARE SHOPPING
CENTER LLC, Trustee on behalf of
Herman Kishner Trust,
            Defendant-Intervenor,

STATE OF NEVADA, on behalf of
Department of Conservation &
Natural Resources, Division of
Environmental Protection,
                Plaintiff-Intervenor,

BANK OF AMERICA, NA, Trustee on
behalf of Herman Kishner Trust;
JERRY ENGEL, Trustee on behalf of
Herman Kishner Trust; HERMAN
KISHNER TRUST, Trustee on behalf
of Herman Kishner Trust, DBA
Maryland Square Shopping Center;
IRWIN KISHNER, Trustee on behalf of
Herman Kishner Trust,
             Defendants-Intervenors,

                 v.
4      VOGGENTHALER V. MARYLAND SQUARE

SHAPIRO BROTHERS INVESTMENT
COMPANY,
             Defendant-Appellant,

              and

CLARK COUNTY SCHOOL DISTRICT;
MELVIN SHAPIRO; MARYLAND
SQUARE LLC, Trustee on behalf of
Herman Kishner Trust,
                      Defendants.



PETER J. VOGGENTHALER; WILLIAM      No. 11-15176
MONTERO; BARBARA MONTERO;
CLIFFORD ROGERS; SHARON                D.C. Nos.
ROGERS; HERMANN ROSNER;             2:08-cv-01618-
MARCUS ROTHKRANZ; DANIEL              RCJ-GWF
SOLDINI; CHARLES WALKER; VERNA      3:09-cv-00231-
WALKER; JACK YENCHECK; OFELIA         RCJ-GWF
YENCHECK; RICHARD MALM; ROGER
ELLSWORTH; JO ANN ELLSWORTH;
MARGARET RUDELICH-HOPPE;
PATRICIA MAHONEY; RICHARD
FALEN; PETER LEARNED; KRISTIAN
MEIER; ELIZA ACOSTA; MIRHA
ELIAS; AIKO BERGE; VICTOR
BECERRA; ARTHUR BODENDORFER;
BRENDA C. CHAFFIN; MICHAEL J.
SOLMI; JASON COWLES; JANE
GAUTHIER; HONORE GAUTHIER;
NIKOLAS KONSTANTINOU; DRAGAN
KURAJICA; KENNETH LOWTHER;
        VOGGENTHALER V. MARYLAND SQUARE   5

JAMES LUEHMANN; JACQUELINE
LUEHMANN; RUTH MANNHEIMER;
STATE OF NEVADA, on behalf of
Department of Conservation &
Natural Resources, Division of
Environmental Protection,
                          Plaintiffs,

                 v.

MARYLAND SQUARE SHOPPING
CENTER LLC; HERMAN KISHNER
TRUST, DBA Maryland Square
Shopping Center; IRWIN KISHNER;
JERRY ENGEL; BANK OF AMERICA,
Trustee on behalf of Herman
Kishner Trust,
               Defendants-Appellees,

                 v.

MELVIN SHAPIRO; SHAPIRO
BROTHERS INVESTMENT COMPANY,
           Defendants-Appellants,

                and

MARYLAND SQUARE LLC; CLARK
COUNTY SCHOOL DISTRICT,
                    Defendants.
6       VOGGENTHALER V. MARYLAND SQUARE

PETER J. VOGGENTHALER; WILLIAM          No. 12-16409
MONTERO; BARBARA MONTERO;
CLIFFORD ROGERS; SHARON                    D.C. Nos.
ROGERS; HERMANN ROSNER;                 2:08-cv-01618-
MARCUS ROTHKRANZ; DANIEL                  RCJ-GWF
SOLDINI; CHARLES WALKER; VERNA          3:09-cv-00231-
WALKER; JACK YENCHECK; OFELIA             RCJ-GWF
YENCHECK; RICHARD MALM; ROGER
ELLSWORTH; JO ANN ELLSWORTH;
MARGARET RUDELICH-HOPPE;
PATRICIA MAHONEY; RICHARD
FALEN; PETER LEARNED; KRISTIAN
MEIER; ELIZA ACOSTA; MIRHA
ELIAS; AIKO BERGE; VICTOR
BECERRA; ARTHUR BODENDORFER;
BRENDA C. CHAFFIN; MICHAEL J.
SOLMI; JASON COWLES; JANE
GAUTHIER; HONORE GAUTHIER;
NIKOLAS KONSTANTINOU; DRAGAN
KURAJICA; KENNETH LOWTHER;
JAMES LUEHMANN; JACQUELINE
LUEHMANN; RUTH MANNHEIMER,
                        Plaintiffs,

                and

STATE OF NEVADA, on behalf of
Department of Conservation &
Natural Resources, Division of
Environmental Protection,
                  Plaintiff-Appellee,

                 v.
        VOGGENTHALER V. MARYLAND SQUARE                 7

MARYLAND SQUARE LLC;
MARYLAND SQUARE SHOPPING
CENTER LLC; HERMAN KISHNER
TRUST, DBA Maryland Square
Shopping Center; IRWIN KISHNER;
JERRY ENGEL; BANK OF AMERICA,
NA, Trustee on behalf of Herman
Kishner Trust; CLARK COUNTY
SCHOOL DISTRICT; MELVIN
SHAPIRO,
                         Defendants,

                and

SHAPIRO BROTHERS INVESTMENT
COMPANY,
             Defendant-Appellant.



PETER J. VOGGENTHALER; WILLIAM         No. 12-16412
MONTERO; BARBARA MONTERO;
CLIFFORD ROGERS; SHARON                   D.C. No.
ROGERS; HERMANN ROSNER;                2:08-cv-01618-
MARCUS ROTHKRANZ; DANIEL                 RCJ-GWF
SOLDINI; CHARLES WALKER; VERNA
WALKER; JACK YENCHECK; OFELIA
YENCHECK; RICHARD MALM; ROGER           ORDER
ELLSWORTH; JO ANN ELLSWORTH;           AMENDING
MARGARET RUDELICH-HOPPE;                OPINION
PATRICIA MAHONEY; RICHARD
FALEN; PETER LEARNED; KRISTIAN
MEIER; ELIZA ACOSTA; MIRHA
ELIAS; AIKO BERGE; VICTOR
8       VOGGENTHALER V. MARYLAND SQUARE

BECERRA; ARTHUR BODENDORFER;
BRENDA C. CHAFFIN; MICHAEL J.
SOLMI; JASON COWLES; JANE
GAUTHIER; HONORE GAUTHIER;
NIKOLAS KONSTANTINOU; DRAGAN
KURAJICA; KENNETH LOWTHER;
JAMES LUEHMANN; JACQUELINE
LUEHMANN; RUTH MANNHEIMER,
                        Plaintiffs,

                and

STATE OF NEVADA, on behalf of
Department of Conservation &
Natural Resources, Division of
Environmental Protection,
                  Plaintiff-Appellee,

                 v.

MARYLAND SQUARE LLC,
           Defendant-Appellant,

                and

MARYLAND SQUARE SHOPPING
CENTER LLC; HERMAN KISHNER
TRUST, DBA Maryland Square
Shopping Center; IRWIN KISHNER;
JERRY ENGEL; BANK OF AMERICA,
NA, Trustee on behalf of Herman
Kishner Trust; CLARK COUNTY
SCHOOL DISTRICT; MELVIN
         VOGGENTHALER V. MARYLAND SQUARE                9

 SHAPIRO; SHAPIRO BROTHERS
 INVESTMENT COMPANY,
                      Defendants.


                  Filed October 4, 2013

     Before: Mary M. Schroeder, Sidney R. Thomas,
        and Barry G. Silverman, Circuit Judges.


                         ORDER

   The petition for panel rehearing by Appellees’ Maryland
Square Shopping Center, LLC, et al is GRANTED.

   The slip opinion is amended as follows:

   At slip op. 41, the fourth paragraph, should read:

          The judgment for indemnity against SBIC
       is AFFIRMED, and the judgment for
       indemnity against Melvin Shapiro is
       REVERSED and REMANDED (11-15176).